DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 91 was previously objected to for minor informalities.  Applicant has provided the required corrections to the claim, thereby obviating these objections.

Claim Rejections - 35 USC § 112
Claim 86 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended Claim 86 to remedy the indefinite language, thereby obviating this 112(b) rejection.

Terminal Disclaimer
The terminal disclaimer filed on April 7th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,030,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed April 7th, 2021 have been fully considered but they are not persuasive. The examiner’s responses can be seen below.

Stiles does not disclose that the user interface 31 is removable and can be selectively positioned in any of a plurality of positions so as to be removably installed with respect with respect to a mount, let alone the specifically claimed configuration in which first electrical components are included in a housing while second electrical components are included in a selectively positionable interface module”, the Examiner must respectfully disagree.  In regards to Applicant’s initial assertion regarding Stiles, Applicant appears to be arguing Stiles alone without regard to the combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Stiles does not disclose that the user interface 31 is removable and selectively positionable in a plurality of positions so as to be removably installed with respect with respect to the mount.  This deficiency is precisely why Yau was applied in the combination.  As such, Applicant’s first argument is rendered essentially moot as it relates to the proposed combination at hand.  Regarding Applicant’s second assertion, the Examiner must respectfully disagree.  Applicant alleges that Stiles fails to disclose the newly recited first and second electrical components (and their associated positions).  This argument is not well taken.  As clearly shown in Figs. 1 & 6, Stiles clearly discloses a drive assembly (30-32) including an enclosure (30; Figs. 1 & 5) that contains first electrical components including at least one of a printed circuit board and a controller for driving the motor (Stiles discloses a “variable speed drive 32” (i.e. controller) within the enclosure; para. 31; also clearly seen in Fig. 1), said drive assembly further including an interface module (31) that contains second electrical components (the interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42).  When considered in combination with the adjustable interface teachings from Yau, the Examiner respectfully maintains that 

In regards to Applicant’s argument that “Yau fails to disclose the specifically claimed configuration of independent Claim 78, as amended, in which first electrical components including a printed circuit board and/or controller for driving a motor are contained in an enclosure, while separate second electrical components along with a display having user input means are contained in the PDA and repositionable therewith”, the Examiner must respectfully disagree.  Similar to the points noted above, Applicant appears to be arguing Yau alone without regard to the combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner clearly denotes that Stiles provides a drive assembly (30-32) having first electrical components including a printed circuit board and/or controller (i.e. variable speed drive 32) for driving a motor contained in an enclosure (30), wherein a user interface module (31) is mounted thereto and contains second electrical components (i.e. internal circuitry for the keypad 40 and display 42).  As such, Yau has not been applied for teaching these features, rendering Applicant’s argument moot.  Instead, Yau was applied solely for the teaching of an adjustably mounted interface module that can be repositioned into a plurality of positions as needed.  It was this adjustability deficiency in Stiles that prompted Yau’s use in the combination, and as such, it is only this adjustability teaching that is applied to Stiles from Yau.  As such, Applicant’s arguments against Yau alone are rendered essentially moot as it relates to the proposed combination at hand, and therefore, Applicant’s arguments are not persuasive.

MasterTemp fails to disclose the specifically claimed configuration of independent Claim 78, as amended, in which first electrical components including a printed circuit board and/or controller for driving a motor are contained in an enclosure, while separate second electrical components along with a display having user input means are contained in the control panel and repositionable therewith. Indeed, it is unclear from MasterTemp what electronics are or are not included in the control panel and thus repositionable with the control panel” and “it is evident that all electronics of the top panel, including the control board, would be repositioned along with the top panel when it is moved from one of the three positions to another”, the Examiner must respectfully disagree.  Similar to the points noted above, Applicant appears to be arguing MasterTemp alone without regard to the combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner clearly denotes that Stiles provides a drive assembly (30-32) having first electrical components including a printed circuit board and/or controller (i.e. variable speed drive 32) for driving a motor contained in an enclosure (30), wherein a user interface module (31) is mounted thereto and contains second electrical components (i.e. internal circuitry for the keypad 40 and display 42).  As such, MasterTemp has not been applied for teaching these electrical component features, rendering Applicant’s argument essentially moot.  Instead, MasterTemp was applied solely for the teaching of an adjustably mounted interface module that can be repositioned into a plurality of positions relative to a mount, as needed.  It was this adjustability deficiency in Stiles that prompted MasterTemp’s use in the combination, and as such, it is only this adjustability teaching that is applied to Stiles from MasterTemp.  As such, Applicant’s arguments against MasterTemp alone are rendered essentially moot as it relates to the proposed combination at hand, and therefore, Applicant’s arguments are not persuasive.
Dister fails to disclose the specifically claimed configuration of independent Claim 78, as amended, in which first electrical components including a printed circuit board and/or controller for driving a motor are contained in an enclosure, while separate second electrical components along with a display having user input means are contained in the interfacing unit and repositionable therewith”, the Examiner must respectfully disagree.  Applicant first argues that Dister fails to disclose the newly recited first and second electrical components and their associated positions.  This argument is not well taken.  As denoted below, Dister discloses a drive assembly (12-15, 22) including an enclosure (13) that contains first electrical components (12) including at least one of a printed circuit board and a controller for driving the motor (Dister discloses that first electrical components 12 are a printed circuit board-based controller; “machine diagnostic module…which collects data relating to the operation of the machine 11”; see also the circuit boards 60-62 in Fig. 6), said drive assembly further including an interface module (22) that contains second electrical components (interface module 22 implicitly includes internal circuitry for the keypad and display).  As such, Appliant’s assertions in this regard appear to be simply incorrect.  Applicant goes on to argue that Dister does not disclose that the interface module 22 is repositionable.  However, similar to the points noted above, Applicant appears to be arguing Dister alone without regard to the combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Dister does not disclose that the user interface 22 is removable and positionable in a plurality of positions so as to be removably installed with respect with respect to the mount 14.  This deficiency is precisely why MasterTemp was applied in the combination.  As such, Applicant’s argument .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 78-81, 84, 86, 88-91, 93-96, & 99-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0154319 to Stiles, Jr. et al. in view of US 7,618,065 to Yau.

    PNG
    media_image1.png
    627
    704
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    517
    703
    media_image2.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1, 6, & 8, Stiles, Jr. et al. (Stiles hereinafter) discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (12, 30, 31) including at least a pump (16), a motor (24), and a drive assembly (30-32), said pumping assembly providing a mount (the rectangular recess that receives user interface 31, as shown in Fig. 8), said drive assembly including an enclosure (30) that contains first electrical components including at least one of a printed circuit board and a controller for driving the motor (Stiles discloses a “variable speed drive 32” (i.e. controller) within the enclosure; para. 31; ), said drive assembly further including an interface module (31) that contains second electrical components (interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42) and has a display (42) with user input means (40) for selecting an operating parameter of the motor 

Although Stiles clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (although removal of the interface module 31 is implicit, Stiles does not specifically detail removal and/or repositioning of the interface module 31 relative to the mount).

    PNG
    media_image3.png
    642
    692
    media_image3.png
    Greyscale

However, such a feature is known in the art of electronic user interfaces, as shown by Yau (Fig. 1 above).  In particular, Yau discloses a mount assembly (10, 11) having a mount/recess (11) upon which a PDA 40 (i.e. an interface module having a display and user input means) is removably mounted, wherein two different positions (“can also be reversed (e.g. a 180 degrees reverse) for performing other functions”; col. 5, lines 1-2).  As such, Yau clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow optimal use of the user interface module depending on the functions needed.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in Yau in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stile’s user interface 31 and corresponding mount/drive assembly 30 to utilize the spring biased electrical connection (20; see also Fig. 2B) and associated interface module slots (41) in order to obtain predictable results; those results being a simplistic, detachable, and reversible mounting arrangement for Stiles’ user interface 31 that greatly improves system versatility and functionality.

In regards to Claim 79, Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 80, a bottom of Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 81, Stiles’ drive assembly is situated on top of the motor (Fig. 6).
In regards to Claim 84, Stiles as modified by Yau discloses an electrical cable configured to connect the second electrical components contained by the interface module to the electrical components contained by said enclosure of the drive assembly (this would result from the combination, via the electrical cables (Fig. 2B) from Yau).
Claim 86, Stiles’ first electrical components includes the controller (i.e. the variable speed drive 32, as discussed for Claim 78 above), and the interface module (31) receives information from the controller (discussed within para. 33 of Stiles).
In regards to Claim 88, Stiles as modified by Yau discloses a locking system (the spring loaded connector system 20 from Yau; see Figs. 1-2B & 5A-5B), wherein said interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32).
In regards to Claim 89, Stiles as modified by Yau discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 90, Stiles as modified by Yau discloses that the locking system includes at least a pair of apertures (i.e. interface slots 41 and mount slots 121) and a fastener (spring-loaded connectors 20; Figs. 1 & 5A-5B).
In regards to Claim 91, Stiles as modified by Yau discloses that the at least a pair of apertures includes an interface aperture (41) formed in said interface module and a mount aperture (121) formed in said mount, and wherein said fastener (20) is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see Figs. 1 & 5A-5B of Yau; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 93, Stiles as modified by Yau discloses that the interface module includes at least a part of the locking system (i.e. the interface slots 41, as taught in Yau), and the mount includes at least a part of the locking system (i.e. the mount slots 121, as taught in Yau).
Claim 94, Stiles as modified by Yau discloses that the locking system includes a plurality of interface apertures (three interface slots 41 are disclosed in Yau) of the interface module and a plurality of mount apertures (three mount slots 121 are disclosed in Yau) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 95, Stiles as modified by Yau discloses that the locking system includes a fastener (spring-loaded connector 20; Figs. 5A-5B), and the fastener (20) is configured to extend through the at least one interface aperture (41) and the mount aperture (121) that are aligned when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 96, Stiles as modified by Yau discloses that the mount includes a plurality of mount apertures (121) that include adjacent pairs of apertures (as shown in Fig. 1, Yau discloses three spaced pairs of mount apertures), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 1), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in Yau).
In regards to Claim 99, Stiles as modified by Yau discloses that one end of said interface module is positionable on one end of said mount and an opposite end of said interface module is positionable on an opposite end of said mount in one of said plurality of positions, and wherein said one end of said interface module is positionable on said opposite end of said mount and said opposite end of said interface module is positionable on said one end of said mount in another of said plurality of positions (this would result from the combination, wherein Yau specifically discloses two 180-degree-spaced mounting positions for the user interface module).
Claim 100, Stiles discloses that a top of a housing (i.e. the top wall) of the drive assembly (30-32) serves as the mount (this is apparent in Fig. 8 of Stiles, where the mount/recess is formed on the top face of the drive assembly).
In regards to Claim 101, Stiles discloses that the mount is provided as a surface (i.e. a recess).
In regards to Claim 102, Stiles discloses that the drive assembly (30-32) includes at least one of said heat sink and said interface module (this is apparent in Fig. 8; both are included in the drive assembly 30-32).

Claims 78-81, 86, 88-98, & 100-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0154319 to Stiles, Jr. et al. in view of MasterTemp Installation and User’s Guide (attached herein; “MasterTemp” hereinafter).

    PNG
    media_image1.png
    627
    704
    media_image1.png
    Greyscale
        
    PNG
    media_image4.png
    517
    703
    media_image4.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1, 6, & 8, Stiles, Jr. et al. (Stiles hereinafter) discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (12, 30, 31) including at least a pump (16), a motor (24), and a drive assembly (30-32), said pumping assembly providing a mount (the rectangular recess that receives user interface 31, as shown in variable speed drive 32” (i.e. controller) within the enclosure; para. 31; ), said drive assembly further including an interface module (31) that contains second electrical components (interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42) and has a display (42) with user input means (40) for selecting an operating parameter of the motor (para. 33)……and a heat sink (labeled by the Examiner in Fig. 8 for clarity) configured to dissipate heat from said drive assembly having the selectively positionable interface module including the display with user input means.

Although Stiles clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module 31 is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (although removal of the interface module 31 is implicit due to the four corner fasteners (labeled by the Examiner in Figure 8 for clarity), Stiles does not specifically detail removal and/or repositioning of the interface module 31 relative to the mounting surface).

    PNG
    media_image5.png
    411
    529
    media_image5.png
    Greyscale

Top panel” seen in Fig. 9 and the associated/attached “control panel” seen in Figure 6) is removably mounted (via “four corner screws”), wherein the interface module is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (see “Control Panel Indexing” described on page 10; three different mounting positions are disclosed).  In these disclosures, MasterTech specifically discloses detachably mounting the user interface top panel to the top square mounting surface via four corner screws so as to allow the user interface to be detachably mounted in three different positions to allow for convenient access to the control panel.  As such, MasterTech clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow for optimal user convenience.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in MasterTech in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stile’s user interface 31 and corresponding mount/drive assembly 30 to utilize the connection assembly from MasterTech in order to obtain predictable results; those results being a simplistic, detachable mounting arrangement for Stiles’ user interface 31 that greatly improves system mounting versatility.

In regards to Claim 79, Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 80, a bottom of Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 81, Stiles’ drive assembly is situated on top of the motor (Fig. 6).
Claim 86, Stiles’ user interface (31) receives information from the controller (discussed within para. 33).
In regards to Claim 88, Stiles as modified by MasterTech discloses a locking system (the screw-based locking system from MasterTech), wherein said interface module is selectively positionable between said plurality of positions (MasterTech discloses three positions) with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 89, Stiles as modified by MasterTech discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 90, Stiles as modified by MasterTech discloses that the locking system includes at least a pair of apertures (MasterTech discloses four pairs of corner apertures) and a fastener (MasterTech discloses four corner screws).
In regards to Claim 91, Stiles as modified by MasterTech discloses that the pair of apertures includes an interface aperture formed in said interface module and a mount aperture formed in said mount, and wherein said fastener is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see “Control Panel Indexing” on page 10 of MasterTech).
In regards to Claim 92, Stiles as modified by MasterTech discloses the fastener is a screw (“four corner screws” disclosed in MasterTech).
In regards to Claim 93, Stiles as modified by MasterTech discloses that the interface module includes at least a part of the locking system (i.e. the interface panel holes, as taught in MasterTech), 
In regards to Claim 94, Stiles as modified by MasterTech discloses that the locking system includes a plurality of interface apertures (four interface holes are disclosed in MasterTech) of the interface module and a plurality of mount apertures (four mount holes are disclosed in MasterTech) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 95, Stiles as modified by MasterTech discloses that the locking system includes a fastener (“four corner screws” from MasterTech), and the fastener is configured to extend through the at least one interface aperture and the mount aperture that are aligned when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 96, Stiles as modified by MasterTech discloses that the mount includes a plurality of mount apertures (four mount holes are disclosed in MasterTech) that include adjacent pairs of apertures (MasterTech includes two spaced pairs of mount apertures arranged in a square, as seen in Figure 9), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 9), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in MasterTech).
In regards to Claim 97, Stiles as modified by MasterTech discloses that the mount includes a plurality of mount apertures (MasterTech discloses 4 mount apertures arranged in a square) that include a first mount aperture, a second mount aperture, a third mount aperture, and a fourth mount aperture, the first mount aperture being spaced a first predetermined distance from the second mount aperture, 
In regards to Claim 98, Stiles as modified by MasterTech discloses that the interface module includes a plurality of interface apertures (MasterTech discloses 4 interface apertures arranged in a square) that include a first interface aperture and a second interface aperture, the first interface aperture being spaced substantially a second predetermined distance from a center point of the interface module, the second interface aperture being spaced substantially the second predetermined distance from the center point of the interface module, and wherein the locking system includes the plurality of interface apertures (this is clear from the square arrangement shown in Figure 9 of MasterTech).
In regards to Claim 100, Stiles discloses that a top of a housing (i.e. the top wall) of the drive assembly (30-32) serves as the mount (this is apparent in Fig. 8 of Stiles, where the mount/recess is formed on the top face of the drive assembly).
In regards to Claim 101, Stiles discloses that the mount is provided as a surface (i.e. a recess).
In regards to Claim 102, Stiles discloses that the drive assembly (30-32) includes at least one of said heat sink and said interface module (this is apparent in Fig. 8; both are included in the drive assembly 30-32).

Claims 78-81, 86-98, & 101-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,027,938 to Dister in view of MasterTemp Installation and User’s Guide (attached herein; “MasterTemp” hereinafter).

    PNG
    media_image6.png
    654
    748
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    434
    399
    media_image7.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1 & 2B shown immediately above, Dister discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (11-15, 22, 33) including at least a pump (33), a motor (11), and a drive assembly (12-15, 22), said pumping assembly providing a mount (14; see Fig. 2B), said drive assembly including an enclosure (13) that contains first electrical components (12) including at least one of a printed circuit board and a controller for driving the motor (Dister discloses that first electrical components 12 are a printed circuit board-based controller; “machine diagnostic module…which collects data relating to the operation of the machine 11”; see also the circuit boards 60-62 in Fig. 6), said drive assembly further including an interface module (22) that contains second electrical components (interface module 22 implicitly includes internal circuitry for the keypad and display) and has a 

Although Dister clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module 22 is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (although removal of the interface module 22 is implicit, Dister does not specifically detail removal and/or repositioning of the interface module 22 relative to the mounting surface).

    PNG
    media_image5.png
    411
    529
    media_image5.png
    Greyscale

However, such a feature is known in the art of electronic user interfaces, as shown by MasterTemp (Fig. 9 above).  In particular, MasterTemp discloses a mount assembly comprised of four side access panels having a mount (i.e. top square surface) upon which a user interface panel (“control panel”, best seen best in Figure 6) is removably mounted (via “four corner screws”), wherein the interface module is selectively positionable among a plurality of positions so as to allow the interface three different positions to allow for convenient access to the control panel.  As such, MasterTech clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow for optimal user convenience.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in MasterTech in combination with those seen in Dister in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dister’s interface module (22) to utilize the adjustable screw-based connection assembly from MasterTech (i.e. using a screw-assembled mounting panel for mounting the interface module 22 in order to allow for indexing of the interface module for user convenience) in order to obtain predictable results; those results being a simplistic, detachable mounting arrangement for Disters’ user interface 22 that greatly improves system versatility and functionality.

In regards to Claim 79, Dister’s drive assembly includes said heat sink (Figs. 1 & 2B).
In regards to Claim 80, a bottom of Dister’s drive assembly includes said heat sink (Figs. 1 & 2B).
In regards to Claim 81, Dister’s drive assembly is situated on top of the motor (11) (Fig. 1).	In regards to Claim 86, Dister’s user interface (22) receives information from the controller (60-62) (col. 5, lines 1-3).
In regards to Claim 87, Dister’s heat sink (16) is made of a thermally conductive and electrically insulative material (col. 7, lines 24-37).
Claim 88, Dister as modified by MasterTech discloses a locking system (the screw-based locking system from MasterTech), wherein said interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 89, Dister as modified by MasterTech discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 90, Dister as modified by MasterTech discloses that the locking system includes at least a pair of apertures (MasterTech discloses four pairs of corner apertures) and a fastener (MasterTech discloses four corner screws).
In regards to Claim 91, Dister as modified by MasterTech discloses that the pair of apertures includes an interface aperture formed in said interface module and a mount aperture formed in said mount, and wherein said fastener is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see “Control Panel Indexing” on page 10 of MasterTech).
In regards to Claim 92, Dister as modified by MasterTech discloses the fastener is a screw (“four corner screws” disclosed in MasterTech).
In regards to Claim 93, Dister as modified by MasterTech discloses that the interface module includes at least a part of the locking system (i.e. the interface panel holes, as taught in MasterTech), and the mount includes at least a part of the locking system (i.e. the mount panel holes, as taught in MasterTech).
Claim 94, Dister as modified by MasterTech discloses that the locking system includes a plurality of interface apertures (four interface holes are disclosed in MasterTech) of the interface module and a plurality of mount apertures (four mount holes are disclosed in MasterTech) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 95, Dister as modified by MasterTech discloses that the locking system includes a fastener (“four corner screws” from MasterTech), and the fastener is configured to extend through the at least one interface aperture and the mount aperture that are aligned when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTech within the “Control Panel Indexing” section on page 10).
In regards to Claim 96, Dister as modified by MasterTech discloses that the mount includes a plurality of mount apertures (four mount holes are disclosed in MasterTech) that include adjacent pairs of apertures (MasterTech includes two spaced pairs of mount apertures arranged in a square, as seen in Figure 9), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 9), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in MasterTech).
In regards to Claim 97, Dister as modified by MasterTech discloses that the mount includes a plurality of mount apertures (MasterTech discloses 4 mount apertures arranged in a square) that include a first mount aperture, a second mount aperture, a third mount aperture, and a fourth mount aperture, the first mount aperture being spaced a first predetermined distance from the second mount aperture, the second mount aperture being spaced substantially the first predetermined distance from the third mount aperture, the third mount aperture being spaced substantially the first predetermined distance 
In regards to Claim 98, Dister as modified by MasterTech discloses that the interface module includes a plurality of interface apertures (MasterTech discloses 4 interface apertures arranged in a square) that include a first interface aperture and a second interface aperture, the first interface aperture being spaced substantially a second predetermined distance from a center point of the interface module, the second interface aperture being spaced substantially the second predetermined distance from the center point of the interface module, and wherein the locking system includes the plurality of interface apertures (this is clear from the square arrangement shown in Figure 9 of MasterTech).
In regards to Claim 101, Dister discloses that the mount is provided as a surface (Fig. 2B).
In regards to Claim 102, Dister discloses that the drive assembly includes at least one of said heat sink and said interface module (this is apparent in Fig. 1; both are included in the drive assembly).

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiles-Yau as applied to claim 78 above, or alternatively over Stiles-MasterTech as applied to claim 78 above, and further in view of US 2010/0189572 to Hansen.
In regards to Claim 83, Stiles discloses the invention recited in Claim 78, but does not further disclose that the second electrical components contained by the interface module (31) include an interface printed circuit board (Stiles does not detail the electrical components of interface module 31).
However, use of a circuit board to power an interface module is well known in the art of pumps, as clearly shown by Hansen (Figs. 1-3).  As best seen in Figures 2-3, Hansen discloses another motor-

Conclusion
Applicant's amendments filed on April 7th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC